Citation Nr: 0014861	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  98-15 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for respiratory 
disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for disability of the 
feet.

4.  Entitlement to service connection for low back 
disability.

5.  Entitlement to service connection for psychiatric 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The veteran had active military service from August 1979 to 
August 1982 and from October 1996 to July 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 1998 and August 1999 rating 
decisions by the Phoenix, Arizona, Regional Office (RO) of 
the Department of Veteran's Affairs (VA).  Notices of 
disagreement were received in September 1998 and September 
1999, statements of the case were issued in September 1998 
and October 1999, and substantive appeals were received in 
October 1998 and November 1999.  In January 1999, the veteran 
testified at a hearing at the RO.

Certain language used by the veteran in a March 2000 
statement to the Board suggests that he may be advancing 
service connection claims based on erectile dysfunction and 
neck disability.  These matters are referred to the RO for 
appropriate action.



FINDINGS OF FACT

1.  The claims file does not include medical evidence of a 
nexus between respiratory disability and the veteran's active 
duty service, either by inception in or aggravation during 
such service.

2.  The claims file does not include medical evidence of a 
nexus between hypertension and the veteran's active duty 
service, either by inception in or aggravation during such 
service.

3.  The claims file does not include medical evidence of a 
nexus between disability of the feet and the veteran's active 
duty service, either by inception in or aggravation during 
such service.

4.  The claims file includes a medical diagnosis of current 
low back disability, competent evidence of inservice 
incurrence or aggravation, and medical evidence suggesting a 
nexus to service. 

5.  The claims file does not include medical evidence of a 
nexus between an acquired psychiatric disability and the 
veteran's active duty service, either by inception in or 
aggravation during such service. 


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for respiratory disability is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The veteran's claim of entitlement to service connection 
for hypertension is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The veteran's claim of entitlement to service connection 
for disability of the feet is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

4.  The veteran's claim of entitlement to service connection 
for low back disability is well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

5.  The veteran's claim of entitlement to service connection 
for psychiatric disability is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, applicable law provides that service connection 
will be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Certain chronic disabilities, such as hypertension and 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed in 
sound condition except for defects noted when examined and 
accepted for service or where clear and unmistakable (obvious 
or manifest) evidence demonstrates that an injury or disease 
existed prior to service.  38 U.S.C.A. §§ 1111, 1137; 38 
C.F.R. § 3.304(b).  A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a),(b).  However, 
temporary flare-ups during service of the symptoms of a 
disability, without overall worsening of the condition 
itself, do not constitute aggravation of the disability.  See 
Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).

However, prior to considering the merits of any of the 
veteran's service-connection claims, the Board must determine 
whether the veteran has crossed the threshold of establishing 
that the claims are well-grounded.  Statutory law as enacted 
by the Congress charges a claimant for VA benefits with the 
initial burden of presenting evidence of a well-grounded 
claim.  38 U.S.C.A. § 5107(a).  A well-grounded claim has 
been defined by the United States Court of Appeals for 
Veterans Claims (Court) as "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  Murphy 
v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  i) of current disability 
(a medical diagnosis); ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and; 
iii) of a nexus between the inservice injury or disease and 
the current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).  Moreover, the truthfulness of 
evidence is presumed in determining whether a claim is well-
grounded.  King v. Brown, 5 Vet. App. 19, 21 (1993).   

A claim may also be well grounded based on application of the 
rule for chronicity and continuity of symptomatology, set 
forth in 38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. 
App. 488 (1997).  The chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that may be attested to by lay 
observation.  If the chronicity provision does not apply, a 
claim may still be well grounded "if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

Further, even when a service connection claim is considered 
on the theory of aggravation of a preexisting disability, 
there must generally be medical evidence of an increase in 
severity during service.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  While a claimant is competent to report 
symptoms, the question as to whether such symptoms represent 
an increase in severity of the preexisting disability is 
medical in nature and must be determined based on medical 
evidence. 

In the present case, the veteran had two period of active 
duty separated by approximately 14 years.  He asserts that he 
developed high blood pressure during his first period of 
active duty, and that his asthma, which existed prior to 
service, was aggravated by active duty.  In the alternative, 
he claims that the asthma developed as a result of exposure 
to tear gas.  The claims for bilateral flat feet, a low back 
disorder and a psychiatric disorder, all stem from the 
veteran's second period of active duty.  He maintains that 
his foot condition arises from injury during service, as does 
his low back disorder.  He further contends that he has PTSD 
as a result of having been "beaten up" by the military 
police in 1994 when, while stationed in Germany, he was 
arrested on suspicion of burglary.  

With regard to the veteran's second period of active duty 
which began in October 1996, an entrance examination report 
is not included with available service medical records.  
Nevertheless, for reasons more particularly set forth, the 
Board finds that there is obvious and manifest evidence that 
a respiratory disorder, hypertension, disability of the feet 
and psychiatric disability preexisted the veteran's entrance 
into his second period of service.  38 C.F.R. § 3.304(b).

A.  Respiratory Disability.

The veteran's service medical records from his first period 
of active duty are devoid of complaints or clinical findings 
with regard to asthma.  The veteran's enlistment examination 
report from July 1979 noted no clinical abnormalities.  The 
examining physician noted that the veteran's history was 
negative for any serious injury or illness.  A February 1980 
health questionnaire reflected the veteran's response that he 
had no history of asthma.  There is no record of complaints 
or treatment for any respiratory condition during service 
through 1982.  The veteran waived a separation examination in 
August 1982, and the attending physician concluded that no 
examination was necessary.  

A May 1983 Army reserve quadrennial examination reflect 
complaints of difficulty breathing for 6 to 8 months.  
Physical examination and chest X-ray were negative, and a 
pulmonary function test did not indicate any diagnosed 
abnormality.  

VA outpatient records from August and September 1996 show 
treatment for an ear infection.  The notes reference the 
veteran's history of wheezing, coughing, and shortness of 
breath since childhood.  He reported the use of steroid 
inhalers in the past.  The veteran's physical evaluation 
showed decreased air movement throughout and the diagnosis 
was reported as reactive airway disease (RAD) by history; 
restrictive lung disease by pulmonary function test.  In 
September the veteran was again evaluated and shown to have 
improvement with the use of an inhalant but still exhibited 
less air movement than expected in a young man.  The 
physician also noted the veteran's report of past high blood 
pressure that had not been treated.  The physician reported a 
diagnosis of restrictive airway disease.  

The veteran entered his second period of active duty in 
October 1996.  The claims file does not include a report of 
entrance examination.  The veteran's service medical records 
from his second period of active duty show that he was seen 
in December 1996 for a swollen finger.  The medical officer 
performed a physical evaluation and noted decreased 
expiratory sounds with maximum effort.  A reference was made 
to a history of non-documented asthma.  A diagnosis of asthma 
was reported and the veteran was referred for a pulmonology 
consultation.  There is no record of such evaluation.  The 
veteran was separated from service in July 1997 and there is 
no record of a separation examination.  

A September 1997 VA outpatient report noted a diagnosis of 
reactive airway disease and mild acute bronchitis.  In 
January 1998, the veteran was afforded a VA examination.  He 
stated that asthma was diagnosed during military service.  He 
reported that he had shortness of breath that was worse in 
the summer.  The physical examination revealed lungs clear to 
auscultation bilaterally with no wheezes and good air 
exchange.  A chest X-ray was normal.  He was also referred 
for a pulmonary function test.  The pulmonologist noted that 
the veteran gave very poor effort resulting in poor quality 
spirometry, but the results were mild or normal on these 
studies.  The VA examiner reported a diagnosis of asthma.  

The veteran appeared for a hearing in January 1999 and 
testified that his breathing problems began during his first 
period of active duty when he was subjected to tear gas 
without a mask.  He testified that he went to sick bay and 
was placed on profile.  He also reported that he had 
breathing difficulty during 1996 and 1997.

With regard to the veteran's first period of active duty 
service, there is no medical evidence suggesting any link 
between his current respiratory disability and that period of 
service.  There is no medical evidence of a continuity of 
respiratory symptoms from that period of service.  Moreover, 
assuming for well-grounded purposes that the veteran's 
assertions regarding exposure to tear gas during such service 
are true, there is nevertheless no medical evidence of a link 
or nexus between current respiratory disability and such 
exposure.  While the veteran is competent to testify as to 
tear gas exposure, as a lay person he is not competent to 
offer an opinion that his respiratory disorder was caused by 
such exposure.  Espiritu. 

There is likewise no competent evidence to show that the 
veteran's reactive airway disease or asthma, either began 
during his second period of active duty, or was aggravated by 
that service.  While the record reflects a diagnosis of 
asthma during service in December 1996, it clear from the 
evidence that this was a preexisting disorder.  Moreover, 
there is no medical evidence whatsoever to indicate that the 
respiratory disorder increased in severity during service to 
establish a plausible claim based upon aggravation of a pre-
existing condition.  See Sondel v. West, 13 Vet. App. 213, 
218, (1999); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  
Although the veteran's decreased expiratory sounds were noted 
during service, there is no indication of an increase in 
severity of the underlying condition.  In this regard, the 
Board finds it of some significance that the VA examination 
report of some six months after separation from service 
showed that despite a poor effort on pulmonary function 
testing, only a mild to normal spirometry evaluation.

Accordingly, as there is no medical evidence to show that the 
veteran's respiratory disorder began during either period of 
active duty service or was aggravated by service, the claim 
must be denied as not well grounded.  38 U.S.C.A. § 5107(a). 

B.  Hypertension.

The veteran's service medical records from 1979 through 1982 
are without complaint or clinical finding regarding his 
cardiovascular system.  His blood pressure was recorded as 
130/84 at the time of his enlistment in July 1979 and there 
is no record of elevated readings throughout this period of 
active duty to 1982.  

The first documented medical diagnosis of hypertension was in 
September 1996.  The September 1996 VA diagnosis of 
hypertension was reported when the veteran sought treatment 
for lung problems and an ear infection.  Blood pressure at 
that time was recorded as 150/106.  He stated that he had a 
history of high blood pressure which had never been treated.  
A pertinent assessment of hypertension was reported.  

During his second period of active duty, the only reference 
to hypertension is reflected in a clinical note regarding 
treatment of a hurt finger.  The December 1996 treatment 
record recorded a blood pressure reading of 166/104.  The 
veteran reported that he had been on blood pressure medicine 
but had run out.  There is no further reference to treatment 
for hypertension during the remainder of the veteran's 
service. 

Post-service VA outpatient records reflect a July 1997 
clinical visit and a reference to a diagnosis of 
hypertension.  A VA examination report of January 1998 noted 
a diagnosis of moderately controlled hypertension.  The 
veteran reported to the VA examiner that his hypertension was 
initially diagnosed in 1988.  The examiner made no reference 
to complications or increased difficulty in moderating the 
veteran's blood pressure during his previous active duty.  

In January 1999, the veteran testified that he had borderline 
hypertension prior to his first period of active duty and 
that he was refused enlistment into the Marines because of 
his elevated pressure.  He further testified that his blood 
pressure became elevated during service because of a 25 mile 
march during boot camp.  He stated that after this march he 
saw a doctor every month for hypertension.  He also reported 
treatment immediately after separation in 1982 and reported 
that both treating physicians are deceased.  He reported that 
he started medication right after service in 1982.  

Despite the veteran's assertions, there is no medical 
evidence in the claims file showing that hypertension was 
manifested during his first period of active duty or within 
one year of discharge from such service.  The first medical 
evidence of hypertension is in 1996 prior to his entry into 
his second period of active duty.  The hypertension clearly 
and unmistakably preexisted the second period of service.  As 
the presumption of soundness does not apply, there must be 
medical evidence to show that the veteran's hypertension was 
aggravated by service to establish a well-grounded claim and 
implicate the presumption of aggravation.  38 U.S.C.A. § 1153 
(West 1991); Hunt, 1 Vet. App. at 296.  There is no such 
competent evidence associated with the claims file.  While 
the veteran's hypertension was noted during his second period 
of active duty, it was likewise noted that he had "run out" 
of medication.  He was prescribed appropriate medicine and 
there is no record to indicate that his condition was not 
under control throughout his active duty until separation in 
July 1997.  As noted previously, to meet the minimum 
requirements of a well-grounded claim for aggravation, there 
must be medical evidence of an increase in disability, not 
just an exacerbation of symptomatology.  Id.  

Accordingly, as there is no medical evidence to link the 
hypertension to service either by direct inception during 
service or by aggravation during service, the claim is not 
well-grounded.  38 U.S.C.A. § 5107(a).  In reaching this 
conclusion, the Board considered the veteran's testimony 
regarding the time his hypertension was first diagnosed, but 
there is no medical evidence to support his assertions in 
this regard. 

C.  Disability of the Feet. 

The veteran asserts that he developed bilateral pes planus 
during service.  He also maintains that he sustained an 
injury to his right foot during active duty in 1996 that 
later required surgery and resulted in pes planus.  However, 
contrary to the veteran's assertions, there is no medical 
evidence of a diagnosis of pes planus during the veteran's 
1979-1982 military service, and no medical evidence of 
aggravation of pes planus during the veteran's 1996-1997 
service.  

The veteran's enlistment examination report of July 1979 is 
negative for diagnosis of pes planus or any other foot 
disorder, an service medical records for his first period of 
service do not document any pes planus.  An evaluation for 
the Army reserves in June 1985 showed a diagnosis of moderate 
pes planus without symptoms.  Private medical records show 
diagnoses of bilateral hallux valgus in 1989, with subsequent 
surgery in 1989 and 1990.  The veteran's service medical 
records from 1996-1996 show no complaints or clinical 
findings regarding pes planus.  The records do show that in 
January 1997 the veteran was seen for his right foot.  He 
complained of pain and swelling across the right upper foot 
and last three toes after being hit with falling ice.  He 
reported that he had seen a German physician at the time of 
the injury and was now seeking evaluation from the base 
physician.  An X-ray of the foot was negative and the 
diagnosis was contusion, right foot. 

VA outpatient records from January 1998 show diagnoses of 
bilateral hallux valgus and bilateral pes planus.  In 
February 1998, the veteran underwent arthrodesis of the right 
first metatarsal for recurrent right hallux valgus.  There 
was a reference to pes planus without indicating any 
disability associated with the condition.

The veteran testified in January 1999 that while he had flat 
feet prior to his active duty of 1996, his condition was 
worsened during service.  He also submitted a statement that 
his right foot surgery occurred as a result of the injury he 
suffered when the ice fell on his right foot in 1996.  

In reviewing the evidence of record, the Board finds no 
competent evidence to support the veteran's assertions.  
While his pes planus clearly existed at the time of his 
entrance into service in October 1996, there is no medical 
evidence to show an increase of the disability during 
service.  There is no medical evidence of any worsening of 
the actual pathology, and no complaints associated with the 
pes planus.  See 38 U.S.C.A. § 1153; Verdon, 8 Vet. App. at 
536.  At this point the Board acknowledges that under certain 
circumstances, a lay assertion regarding symptoms of flat 
feet may be considered competent.  Falzone v. Brown, 8 
Vet.App. 398, 403, 406 (1995) (holding appellant's flat-feet 
claim to be well grounded based on his statements regarding 
continuity of symptomatology, in-service notation indicating 
worsening of his pes planus, and confirmed existence of 
current condition on VA examination).  However, in the 
present case the service medical records associated with the 
veteran's second period of service are devoid of any notation 
suggesting a worsening of his pes planus. 

There is likewise no evidence to show that the contusion to 
the veteran's right foot during service resulted in any 
residual disability.  Moreover, despite the veteran's 
testimony that his foot injury caused his surgery, there is 
no competent evidence at all to link the veteran's recurrent 
hallux valgus and subsequent surgery, to any incident of 
active military service.  The veteran, for his part, is not 
competent to provide a medical diagnosis or offer an opinion 
regarding a condition that requires medical expertise.  
Espiritu, supra.

D.  Low Back Disability.

The veteran does not allege injury to his back during his 
first period of active duty, nor do the service medical 
records from the veteran's 1979 to 1982 service reflect any 
complaints or clinical findings regarding the back.  The 
veteran does assert that he injured his back during service 
in 1997 while cleaning a weight room as part of his assigned 
duty.  He maintains that the back injury sustained during 
service has resulted in current disability.  

The record shows that the veteran was involved in a serious 
motor vehicle accident in 1988 when he was struck from behind 
by another vehicle.  Private medical records of August 1989 
note the veteran's back and neck pain, and a physical therapy 
evaluation reflects the veteran's complaint of pain spreading 
from his neck into his low back.  He was provided therapy for 
his neck pain and low back exercises.  September 1989 
clinical notes indicate continued back pain and a diagnosis 
of chronic muscle strain and somatic dysfunction.  

The VA outpatient records covering the period from March 1991 
through September 1996 show no complaints or clinical 
findings with regard to the veteran's low back.  

The veteran's service medical records for his second period 
of service show that in April 1997 he sought treatment from a 
medical officer for back pain.  He reported that he pulled a 
muscle in his lower back four days earlier while lifting 
weights.  His pain was mainly on the right side, moving to 
the middle.  A physical evaluation revealed tenderness of the 
right lower lumbar muscles and straight leg raising to 70 
degrees on the right, 80 degrees on the left.  The diagnosis 
was reported as low back sprain.  He was given medication and 
told to return to the clinic as needed.  There is no further 
record of complaints or clinical findings regarding the 
veteran's back prior to separation from service in July 1997.

During a January 1998 VA examination, the veteran reported 
that his chronic low back pain began with the motor vehicle 
accident in 1988, but worsened during service because he 
worked as a gym attendant while stationed in Germany.  He 
complained of pain primarily on the right side with mild 
paresthesia and no radiation of pain.  He reported weakness 
and fatigability with limited range of motion during flare-
ups but not with normal activity.  Physical examination of 
the lumbar spine revealed no point tenderness and there was 
full range of motion.  Strength was 5 /5 bilaterally in the 
lower extremities and his sensation was intact to pinprick.  
Straight leg raising was negative and his toes were downgoing 
bilaterally.  The examiner noted no reason to obtain X-rays 
as the exam was "essentially negative."  His diagnosis was 
reported as chronic low back pain.

VA outpatient records from July 1998 show complaints of 
muscle spasm for approximately a month.  An X-ray of the 
lumbosacral spine was normal.  The veteran requested referral 
to a back specialist.  An August 1998 evaluation shows a 
neurological muscle spasm and paresthesia and tenderness over 
the right lumbar muscle.  The diagnosis was back strain and 
the veteran was referred for physical therapy.  A November 
1998 MRI of the lumbar spine reflected an impression of a 
degenerative narrowed disc at L5-S1 with no evidence of 
significant foraminal or canal stenosis, and a probable 
hematoma involving the left erector spina and gluteal 
muscles.  A January 1999 outpatient visit noted chronic low 
back pain, unchanged, no medications taken.  

It would appear that this issue presents for consideration 
the question of whether a preexisting back disorder (related 
to the 1988 automobile injury) was aggravated by the second 
period of service as well as the question of whether a 
separate low back injury was incurred during the second 
period of service. 

There is a clear medical diagnosis of current low back 
disability, and the April 1997 service medical records 
documenting a sprain and the several medical records dated in 
1998 which document low back problems leads the Board to 
conclude that this claim is plausible.  In other words, there 
is medical evidence which (presumed to be true) shows a 
continuity of low back symptomatology during the second 
period of service and thereafter.  Accordingly, the Board 
finds that the low back disability claim is well-grounded.   

E.  Psychiatric Disability.

The veteran contends that he has PTSD as a result of his 
service from 1996 to 1997.  However, there is no medical 
diagnosis of PTSD.  The service medical records show that in 
March 1997 the veteran was referred for a neuropsychological 
evaluation to assess his fitness for duty, specifically to 
rule out traumatic brain injury or dementia.  The 
neuropsychologist noted the veteran's history of a motor 
vehicle accident in 1988 with a closed head injury and loss 
of consciousness, in addition to injuries to his right arm, 
right ankle, left leg, neck and back.  The veteran reported 
memory problems, difficulty learning new information, and 
becoming confused easily.  The psychologist noted that a 
February 1997 MRI of the brain was normal.  

Several tests were administered to the veteran in addition to 
a mental status evaluation.  The psychologist reported that 
the examination revealed current intellectual functioning in 
the borderline range of intelligence and multiple areas of 
cognitive dysfunction affecting psychomotor speed, memory, 
attention/concentration, and complex reasoning skills.  The 
psychologist noted that these deficits were expected to 
preclude the veteran from satisfactory performance of his 
military duty.  He stated that although the results were most 
consistent with congenital intellectual deficit, there was 
the possibility of mild brain injury from the 1988 motor 
vehicle accident, which superimposed additional acquired 
deficit.  The results did not resemble progressive dementia 
and additional neurological evaluation was not recommended. 

Also associated with the file are Social Security 
Administration records which indicate that the veteran was 
granted disability benefits in August 1990 due to a 
borderline personality disorder, borderline intelligence, 
somatoform pain disorder, and a reading and writing disorder.

A personality disorder is not considered a disease or injury 
under VA regulations for disability compensation purposes.  
38 C.F.R. § 4.9.  Further, any traumatic injury to his brain 
occurred as the result of a 1988 motor vehicle accident 
outside either period of active military service.  Moreover, 
assuming that a somatoform pain disorder can be an acquired 
psychiatric disability, this diagnosis was after his first 
period of service and before his second.  It is therefore 
clear that any cognitive deficit and the somatoform pain 
disorder preexisted the second period of service.  There is 
no medical evidence suggesting any increase in the underlying 
severity of either of these preexisting disorders.  The claim 
is therefore not well-grounded. 

Conclusion

In reaching the conclusion that the foregoing claims are not 
well grounded, the Board notes that it is aware of no 
circumstance in this matter which would constitute notice to 
the VA that relevant evidence may exist or could be obtained, 
which, if true, would serve to render plausible the veteran's 
claims for service connection denied herein.  See McKnight v. 
Gober, 131 F.3d 1483 (Fed.Cir. 1997).  

Also, the Board views its discussion above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for asthma, hypertension, 
pes planus, and a psychiatric disorder, to include PTSD.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  



ORDER

The veteran's claims of entitlement to service connection for 
respiratory disability, for hypertension, for disability of 
the feet, and for psychiatric disability are not well-
grounded.  To this extent, the appeal is denied. 

The veteran's claim of entitlement to service connection for 
low back disability is well-grounded.  To this extent, the 
appeal is granted, subject to the directions set forth in the 
following remand section of this decision. 


REMAND

With a well-grounded claim, the statutory duty to assist the 
veteran arises.  38 U.S.C.A. § 5107(a).  As the low back 
disability issue appears to involve questions of some medical 
complexity, further development of the medical evidence is 
necessary to assist the veteran and to provide an adequate 
record to allow for proper appellate review.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Any pertinent VA medical records (not 
already of record) documenting ongoing 
treatment for the veteran's low back 
disorder should be associated with the 
claims file. 

2.  The veteran should be scheduled for a 
special VA examination for the purpose of 
ascertaining the nature and etiology of 
any low back disorders.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner in 
connection with the examination.  All 
special studies and tests should be 
accomplished.  The examiner should report 
all clinical and special test findings.  
As to any low back disorder(s) which are 
medically diagnosed as a result of the 
examination, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that such disorder(s) was 
caused by the April 1997 weight lifting 
injury or, if not, whether the April 1997 
injury resulted in an increase in 
severity of any low back disorder(s) 
which preexisted the second period of 
service which began in October 1996.  A 
detailed rationale for all opinions 
expressed would be helpful and is hereby 
requested. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claim of 
entitlement to service connection for low 
back disability can be granted, either on 
the basis of inception of a low back 
disability during service or aggravation 
of a preexisting low back disorder.  If 
the decision is adverse to the veteran, 
then he and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The purpose of this remand is to meet the duty to assist the 
veteran.  The veteran and his representative are free to 
submit additional evidence and argument in support of the 
issue addressed in this remand. 



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

 

